Martin Ch. J.:
Section 8 of article 6 of the Constitution provides, that no county seat once established shall be removed until the place to which it is proposed to be removed shall be designated by two-thirds of the Board of Supervisors of the county, and a majority of the electors voting thereon shall have voted in favor of the proposed location, in such manner as shall be provided by law. The law prescribes (Comp. L. §§ 351, 352, 353), that the assent of a majority of the electors of the county voting thereon shall be requisite to remove a county seat, and that the proposition shall be submitted “at the next township meeting to the vote of the electors of such county,” and that “a vote of, the electors of such county shall be taken in each of the townships in such county at the place designated for the next township meeting.” In the county of St. Clair are the cities of St. Clair and Port Huron. Neither of them have township meetings, or any thing of like character, except in so far as charter elections may be so regarded. The business which is transacted by the inhabitants of townships at the annual meeting is in these cities delegated to and transacted by their Common Councils. The charter election in the city of St. Clair is held upon the first Monday of March, while the annual township meeting is required by law to be holden on the first Monday of April. None of the provisions of law provide for a submission of the question of the removal of county seats to *65the electors of cities, unless, perhaps, in such cities as hold their charter elections upon the first Monday of April; for it was the obvious intent of the Legislature that the vote of all the electors of the county upon the proposition should be taken at one and the same time. We think, therefore, that the law is incomplete, and not in compliance with either the letter or spirit of the Constitution, in not providing for a vote of the electors of cities holding elections at a time different from townships, even if it were held tp.be applicable otherwise.
It was urged by the counsel for the defendants, that the word township in this statute “ comprehends cities and wards,” and that “ the words township meetings are equivalent to local elections,” whether of cities or townships proper. That the word “township” as employed in the statute often embraces cities, is unquestionable; and it is equally unquestionable that it is quite as frequently used to denominate townships proper, to the exclusion of cities; and whether the Legislature intended in the statute before us to include cities or not, it is perfectly obvious that it was equally their intention to provide for a vote of the whole county on the day of the annual township meetings; and it is just as manifest that no such vote could be cast in the city of St. Clair upon that'day.
The decree of the Circuit Court must be affirmed.
The other Justices concurred.